Citation Nr: 1214892	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  06-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for cervical dysplasia.

2.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	California Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION


The Veteran had active military service from March 1985 to March 1989. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In February 2012, the Veteran presented testimony before the undersigned during a hearing at the RO. A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for herpes and whether new and material evidence has been received with respect to a claim of entitlement to service connection for fibromyalgia and temporamandibular joint (TMJ) disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over such claims, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND


The Board finds that additional development is required before a decision can be rendered with respect to the claims of service connection for cervical dysplasia and GERD.

Initially, a review of the claims file shows that the Veteran is receiving Social Security Administration (SSA) benefits.  Although she has testified that disability benefits have only been awarded for her PTSD and fibromyalgia, there is a reasonable possibility that the SSA records could help the Veteran substantiate her claims, and thus, an attempt should be made to obtain these records.  The Board notes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412  (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that the RO/AMC should try to obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination.

With regard to the Veteran's claim for cervical dysplasia, she has testified that service connection is warranted because it is attributable to the in-service occurrences of herpes.  She also alleges that she currently experiences residuals of her in-service December 1987 cryotherapy, to include scarring and abnormal bleeding.  She is competent to report symptoms such as abnormal bleeding; however, she is not competent to relate those symptoms to a prior surgical procedure. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, an examination is warranted to determine the nature and etiology of the Veteran's in-service occurrence of cervical dysplasia and to identify any current residuals attributable to the treatment for cervical dysplasia, to include a cryotherapy on the cervix. 

With respect to the Veteran's claim for GERD, she alleges that her in-service complaints of and treatment for heartburn and post-nasal drips were in fact manifestations of GERD.  Again, as this question of etiology extends beyond that capable of lay observation, it requires the consideration of a medical professional.  Accordingly, an examination should be arranged. 

Ongoing medical records and any additional evidence to support the claim should be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied on concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

2.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for residuals of cervical dysplasia and GERD since April 2008.  After securing the necessary release, the RO should obtain these records.

3.  The Veteran should be afforded a VA gynecological examination.  The claims folder should be made available to the examiner for review before the examination.  All studies or tests deemed necessary should be conducted.  

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has cervical dysplasia, and if so, whether this constitutes a disability (if disabling, the manifestations of such disability, such as infertility, should be noted).  If both questions are answered in the affirmative, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability began during, or is otherwise related to, service, to include in-service outbreaks of herpes.  The examiner should specifically list all symptoms shown that would be considered residuals of cryotherapy to the cervix.  

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA gastrointestinal examination in order to determine the nature and etiology of her gastrointestinal disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following a claims file review and examination of the Veteran, the VA examiner should provide a diagnosis for any gastrointestinal disorder found, to include GERD.  The VA examiner should then provide an opinion as to whether the Veteran's gastrointestinal disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or are otherwise related to his military service. 

The VA examiner is instructed to specifically discuss whether the Veteran's in-service complaints of heartburn and post-nasal drip were misdiagnosed early manifestations of his current gastrointestinal disorder. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



